Citation Nr: 0812568	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-36 400	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate compensable disability rating 
for chronic post-traumatic encephalopathy manifested by 
headaches.

2.  Entitlement to a disability rating in excess of 10 
percent effective April 13, 2000; in excess of 30 percent 
effective February 7, 2002; and in excess of 50 percent 
effective June 17, 2003, for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from September 2003 and September 
2006 rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina.  In September 2003, the RO granted entitlement to 
service connection for chronic post-traumatic encephalopathy 
with PTSD and assigned a 10 percent disability rating 
effective May 8, 2000, and a 50 percent disability rating 
effective June 17, 2003.  The RO denied entitlement to a TDIU 
in September 2006.  The veteran subsequently perfected timely 
appeals of the disability ratings assigned in the September 
2003 decision and the TDIU denial in the September 2006 
decision.  

For reasons discussed below, the Board has recharacterized 
the issues on appeal, separating the issue of entitlement to 
a disability rating for chronic post-traumatic encephalopathy 
with headaches from the evaluation of the severity of the 
veteran's service-connected PTSD.

An April 2005 rating decision changed the effective date of 
the 10 percent rating for  chronic post-traumatic 
encephalopathy with PTSD to April 13, 2000.  This decision 
expressly assigned a 10 percent disability rating based on 
the PTSD rating criteria of Diagnostic Code (DC) 9411.  

With respect to the history of this adjudication, a March 
2005 Board decision, in relevant part, denied an initial 
disability rating in excess of 10 percent for chronic post-
traumatic encephalopathy with PTSD and a rating in excess of 
50 percent effective June 17, 2003.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending at the Court, the appellant's attorney 
and the VA Office of the General Counsel filed a joint motion 
for partial remand to vacate and remand that portion of the 
March 2005 Board decision that denied entitlement to 
increased ratings for the veteran's chronic post-traumatic 
encephalopathy with PTSD, to include post-traumatic 
headaches.  According to this motion, the parties agreed that 
sufficient reasons and bases had not been presented to 
justify denying the increased disability ratings.  
Specifically, the joint motion stated that the Board had not 
adequately discussed whether the veteran's post-traumatic 
encephalopathy and PTSD were separate and distinct 
disabilities warranting separate ratings or a single 
disability diagnosed as both a physical condition and a 
mental disorder.   

In a September 2006 Order, the Court granted the joint 
motion, vacated the portion of the Board's March 2005 
decision as to the increased ratings claims, and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion.  In March 2007, the Board remanded the 
increased ratings claims for readjudication.

An April 2007 rating decision increased the veteran's 
disability rating from 10 percent to 30 percent for the 
period from February 7, 2002, through June 16, 2003.  

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem 
RO.  A transcript of the hearing is of record.  

This case has been advanced on the docket pursuant to 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic 
headaches that are due to an in-service head injury.  

2.  From April 13, 2001, to February 6, 2003, the veteran's 
PTSD was manifested by anxiety, depression, insomnia, 
occasional panic attacks, nervousness, worry, constricted 
affect, and paranoia.

3.  From February 7, 2003, the veteran's PTSD has been 
manifested by total occupational impairment due to symptoms 
such as suicidal ideation, audio hallucinations, and poor 
control over anger and frustration.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 10 percent for 
chronic post-traumatic encephalopathy manifested by headaches 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

2.  The criteria for an initial evaluation of 30 percent for 
PTSD during the period from April 13, 2000, to February 6, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2007).  

3.  Beginning on February 7, 2003, the criteria of an 
evaluation of 100 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

4.  The claim for a TDIU rating is dismissed as moot. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable decision with respect to the claim 
of a separate disability rating for chronic post-traumatic 
encephalopathy manifested by headaches, the Board finds that 
any issue with regard to the timing or content of the VCAA 
notice provided to the veteran is moot or represents harmless 
error.

With respect to the claim for increased ratings for PTSD, the 
Board notes that the veteran was provided VCAA notice in June 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim; the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and the RO requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  This letter and a March 2006 letter also 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

The recently issued decision of Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
sets out the minimum notification requirements for 
substantiating an increased rating claim.  Under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant that the claimant must 
provide or ask VA to obtain medical or lay evidence 
demonstrating (1) a worsening or increase in severity of the 
disability, and (2) the effect that this worsening has on the 
claimant's employment and daily life.  VA must also provide 
at least a general notice to the claimant of any additional 
rating criteria, such as a specific measurement or test 
result, that must be satisfied in order to grant a higher 
disability rating.  The claimant must be notified that, 
should an increase in disability be found, a rating from 0 
percent to up to 100 percent (depending on the disability 
involved) will be determined by applying the relevant 
diagnostic codes.  This notice should also state that 
diagnostic codes compensate for a particular disability based 
on (1) the nature of the symptoms of the condition for which 
disability compensation is being sought, (2) their severity 
and duration, and (3) their impact upon employment and daily 
life.  The notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the notification letters failed to full 
comply with the requirements of Vazquez-Flores, the Board 
notes that the claimant was essentially given this 
information in the June 2006 VCAA notice, the September 2004 
statement of the case, and the October 2007 supplemental 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  He was also notified 
of the specific rating criteria used to rate PTSD claims.  
The claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying the relevant diagnostic code.  He was also given 
examples of pertinent medical and lay evidence that may be 
submitted or requested that are relevant to establishing 
entitlement to increased compensation.  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, the record reflects 
that the claim was subsequently readjudicated and the 
appellant was provided supplemental statements of the case.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.  See Sanders, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records and VA examination reports from 
June 2003, October 2003, and August 2006.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.


II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

III.  Separate Disability Rating for Chronic Post-Traumatic 
Encephalopathy with Headaches

The first issue that the Board will address is whether the 
veteran should be granted a separate 10 percent disability 
rating for chronic post-traumatic encephalopathy.  In 
evaluating brain disease due to trauma under DC 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304, dementia due to 
head trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. Part 4, § 4.124a, DC 8045.

The veteran's medical records reflect that he has long 
complained of headaches that began after he was knocked 
unconscious in service, and an August 2006 VA neurological 
disorders examination report diagnoses post-traumatic 
headaches.  Therefore, barring the assignment of another 
disability rating due to brain trauma, a 10 percent 
disability rating is warranted under DC 8045. 

The Board notes that the veteran's only service-connected 
disability is chronic post-traumatic encephalopathy with 
PTSD, which was granted in an August 2003 Board decision.  
That decision states that medical professionals have linked 
variously diagnosed psychiatric disorders and chronic post-
traumatic encephalopathy to service on the basis of the 
aggravation of a pre-existing head injury.  A September 2004 
statement of the case states the 50 percent rating currently 
in effect was assigned under DC 9411, and that a 10 percent 
rating for headaches is precluded under DC 8045.  As noted, a 
10 percent rating assigned under DC 8045 for headaches due to 
brain trauma will not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, § 
4.124a, DC 8045.

The Board disagrees with this assessment, however, because 
medical evidence that formed the basis of the grant in the 
August 2003 decision, particularly a June 2003 VA 
examination, appeared to relate the PTSD diagnosis at least 
in part to emotional trauma experienced as a result of the 
in-service fight itself, rather than as secondary to actual 
brain trauma suffered during that fight.  Therefore, the 
Board does not consider the PTSD to be a "rating for a 
disability due to brain trauma" and a separate 10 percent 
rating for the veteran's headaches is not precluded by the 
provisions of DC 8045

Consequently, the Board finds that a separate 10 percent 
rating is warranted from April 13, 2000, which is the 
effective date of the grant of service connection for chronic 
post-traumatic encephalopathy with PTSD .  See Fenderson, 
supra.

IV.  Increased Ratings for PTSD

The Board will next determine whether the veteran's PTSD 
should receive a higher rating under DC 9411.  The criteria 
of DC 9411 for each level of disability are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent- Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0 percent- A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

The Board has reviewed the medical evidence of record and 
concludes that the veteran's PTSD warrants a 30 percent 
disability rating from April 13, 2000, to February 6, 2003, 
and a 100 percent disability rating from February 7, 2003.  

The veteran's medical records for the period from April 13, 
2000, to February 6, 2003, reflect that the veteran 
experienced anxiety, insomnia, depression, occasional panic 
attacks, nervousness, worry, and constricted affect.  They 
also indicate that the veteran was paranoid that people were 
talking about him and were out to get him.  The Board 
believes these symptoms most closely correspond to an overall 
level of functioning that is consistent with the 30 percent 
rating criteria.  

From February 7, 2003, to the present, the Board believes 
that the manifestations of the veteran's PTSD more closely 
approximate that of a 100 percent schedular rating.  

In a clinical note dated February 7, 2003, it was noted that 
he had been hearing voices and feeling paranoid.  During the 
period since February 7, 2003, the Board notes that there was 
obviously some fluctuation in the severity of his symptoms, 
as shown by the GAF scores of 50 (February 2003, October 
2003, October 2004, July 2006), 45 (April 2003, November 
2003, December 2005), 25 (October 2004), 30 (October 2004), 
60 (September 2006, December 2006), and 65 (May 2007).  GAF 
scores of 21-30 indicate behavior that is considerably 
influenced by delusions or hallucinations, serious impairment 
in communications or judgment, or inability to function in 
almost all areas.  GAF scores of 41-50 signify serious 
symptomatology, and can be indicative of unemployability.  
GAF scores of 51-60 indicate moderate symptoms.  GAF scores 
of 61-70 suggest mild symptoms.  

However, paranoia is still consistently noted in the 
veteran's records.  They also indicate that the veteran has 
poor control over his anger and frustration.  Furthermore, 
there are consistent references in the veteran's medical 
records to hearing voices.  He has specifically described 
hearing voices both when he is alone and when he is around 
people, and has stated that sometimes these voices are those 
of his deceased parents.  While he has consistently denied 
having command hallucinations in which he is told to harm 
someone, he has stated that they sometimes tell him to do 
things he doesn't want to go, such as go visit people when he 
prefers to be alone.  He has also stated that the voices 
sometimes say negative things to him and have told him to 
kill himself.  He also consistently notes hearing birds or 
seeing them out of the corner of his eye when they are not 
really there and hearing someone walking around or opening 
doors when he is alone.  
 
These records also reflect that the veteran has had frequent 
thoughts of suicide.  He was committed to a psychiatric 
hospital in October 2004 after attempting suicide and was 
involuntarily committed in November 2006 after experiencing 
suicidal ideation.  Records from February 2003 to the present 
consistently note that the veteran has had frequent thoughts 
of suicide for months at a time.

The Board is cognizant that his most recent VA examination in 
August 2006 was negative for findings of suicidal ideation or 
auditory hallucinations.  That examiner also noted a separate 
diagnosis of alcohol abuse, which he clearly believed caused 
significant impairment.  However, the examiner also noted 
that he could not associate a specific degree of impairment 
to one disability or the other without resort to speculation.  
He stated that these disabilities result in impaired capacity 
to tolerate stress, irritability, and difficulty getting 
along with others.  Most significant, in the examiner's 
opinion, these disabilities would render the veteran not 
capable of employment, either sedentary or active, at this 
time.  Thus, this examination contained a clear finding that 
the veteran experiences total occupational impairment, as 
contemplated by the criteria for a 100 percent under DC 9411.

The Board is of course aware that the veteran does not meet 
all of the criteria for a 100 percent rating.  He is able to 
perform the activities of daily living, and his psychiatric 
disability is not shown to be productive of gross repudiation 
of reality with disturbed thought or behavioral processes.  
However, although not all the criteria for a 100 percent 
schedular rating under the former Diagnostic Code 9411 have 
been met, the Court has held the symptoms listed at 38 C.F.R. 
§ 4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, since February 7, 2003, the Board finds that 
the veteran has been shown to have a consistent history of 
severe symptoms, including suicidal ideation and auditory 
hallucinations, and that his overall symptomatology, has been 
shown to result in total occupational impairment as 
contemplated by the criteria for a 100 percent rating for DC 
9411.

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran's PTSD warrants a 30 percent 
disability rating from April 13, 2000, to February 6, 2003, 
and a 100 percent disability rating from February 7, 2003.  
To this extent, the benefits sought on appeal are granted.



V.  TDIU

In October 2004, the veteran filed a claim of entitlement to 
a TDIU.  Under 38 C.F.R. § 4.16(a), TDIU may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disability.

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for PTSD effective as 
of February 6, 2003, the veteran is not eligible for TDIU as 
of that date.  Hence, that claim must be dismissed as moot.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999); see also Morris v. Principi, 
239 F.3d 1292, 1296 (Fed. Cir. 2001).




ORDER

A separate 10 percent disability rating for chronic post-
traumatic encephalopathy manifested by headaches is granted

A disability rating of 30 percent from April 13, 2000, to 
February 6, 2003, for PTSD is granted.

A disability rating of 100 percent for PTSD, effective 
February 7, 2003, is granted.

The claim of entitlement to an award of TDIU is dismissed.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


